Citation Nr: 0004977	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-08 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a brain tumor with 
secondary headaches and left facial nerve paralysis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Army from 
November 1959 through February 1962 and a period of active 
duty for training (ADT) with the Michigan Army National Guard 
from June 11, 1988 through June 25, 1988.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1997 rating decision by the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Detroit, Michigan which 
denied the benefit sought on appeal.  


FINDING OF FACT

There is no competent medical evidence of a nexus or 
relationship between the veteran's currently diagnosed brain 
tumor with secondary headaches and left facial paralysis and 
any period of active service or period of active duty for 
training.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a brain tumor with secondary headaches and left facial 
paralysis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a brain tumor with secondary headaches and 
left facial nerve paralysis.  Specifically, the veteran 
alleges that injuries sustained in an automobile accident 
while he was on authorized leave from the National Guard in 
1988, gave rise to a brain tumor with secondary headaches and 
left facial nerve paralysis.  The VA may pay compensation for 
"disability resulting from personal injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  Active service includes any 
period of active duty for training during which the 
individual was disabled from a disease or an injury incurred 
in the line of duty, or a period of inactive duty training 
during which the veteran was disabled from an injury incurred 
in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a) (1999).  Further, active duty for training includes 
full-time duty in the Armed Forces performed by the Reserves 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c) (1990).  Being a member of the Reserves means that the 
individual is a member of a reserve component of one of the 
Armed Forces, including the Army National Guard of the United 
States.  See 38 U.S.C.A. § 101(26), (27) (1999).  

In the present case, as the veteran had service in the United 
States Army and the Army National Guard, he may be service-
connected for his claimed disorder if there is competent 
medical evidence of a current disorder that is causally 
related to either an incident of his active military service, 
an injury or disease that occurred during active duty for 
training, or an injury that occurred during inactive duty 
training.  Otherwise, his mere presence in the Reserves or 
National Guard does not constitute qualifying service for 
compensation for injury or disease incurred in service.  
However, the Board must first determine whether the veteran 
has presented a well-grounded claim for service connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The record shows that the veteran was involved in an 
automobile accident in June 1988 in the line of duty during 
ADT.  The veteran sustained a fracture of the lower sternum, 
and abrasions to the left shoulder, neck and back.  VA and 
private treatment records show that the veteran sustained 
additional injuries to his neck and back when he was involved 
in a second automobile accident in September 1988.  From 
March 1989 through April 1997, the veteran continued to seek 
treatment for strains of the cervical and lumbosacral spine 
and the sternum, however there is no evidence that the 
veteran sought treatment for a head trauma, brain tumor or 
related symptomatology as a result of the June 1988 
automobile accident.

VA treatment records dated January 1990 and November 1991 
show that the veteran complained of recurrent headaches, but 
there is no notation linking these headaches to the June 1988 
accident.  VA treatment records dated October 1993 through 
October 1994 show that the veteran complained of facial 
drooping on the left side, slurring of speech, numbness on 
the left side of his face and neck and difficulty closing his 
left eye.  Again, the medical records do not contain an 
opinion relating these symptoms to the June 1988 accident.

From April 1995 through June 1996, the veteran sought 
treatment for left facial palsy from Hugo K. Roesler, M.D., 
P.C.  In May 1995, an enlarged styloid process was 
discovered.  Dr. Roesler subsequently referred the veteran to 
H. Alexander Arts, M.D. and Mark May, M.D., F.A.C.S. for 
additional treatment.

An April 1995 x-ray report from Bronson Methodist Hospital 
indicates that the veteran had Bell's palsy and there was 
some question as to whether the veteran had a facial nerve 
tumor.  X-rays showed that there was no suggestion of any 
tumor involving the skull base or course of the facial nerve 
on either side within the bone.  Further, an unusually large 
styloid process with an oblique pseudojoint related to an 
unusually large calcified stylo-hyoid ligament extending down 
to the hyoid was noted.  It was indicated that it was not 
certain if there might be significant impingement on the 
adjacent left facial nerve and whether this finding was on a 
strictly developmental basis or whether it was in part 
related to a previous trauma.  The "previous trauma" was 
not specified and it was not indicated that this was a 
reference to the veteran's June 1988 automobile accident, to 
his September 1988 automobile accident, or to some other 
trauma.  

Treatment records from Dr. Arts with the Division of 
Otology/Neurotology at the University of Michigan Medical 
Center dated October 1995 through December 1996 show that the 
veteran was diagnosed with left facial paralysis.  In October 
1995, the veteran underwent an infratemporal preauricular 
approach to infratemporal fossa; mastoidectomy; facial nerve 
decompression; biopsy of the styloid process and biopsy of 
the skull base at stylomastoid foramen.  In a November 1995 
letter, Dr. Arts indicated that he continued to be "puzzled 
as to the etiology of this process." 

In an August 1996 letter to the veteran, Dr. Roesler 
indicated that it was still unclear whether the bony growth 
was a low-grade malignancy.  

The veteran was examined by Dr. May in August 1996.  Dr. May 
indicated that the calcified mass in the veteran's skull base 
corresponded to the styloid process and could be related in 
some way to the veteran's progressive left sided facial 
weakness.  He further stated that the massive enlargement was 
unquestionably pathologic.  Dr. May recommended that the 
lesion be completely resected with the facial nerve for 
diagnostic and therapeutic purposes.

A Travel Board hearing was held before the undersigned in 
November 1999 in Detroit, Michigan.  At the hearing, the 
veteran testified that he continues to see Dr. Arts and 
undergoes an MRI every six months in order to monitor the 
growth of the brain tumor.  The veteran explained that it had 
not been possible for the entire tumor to be removed during 
the 1995 surgery.  He also testified that he continues to 
experience headaches and left sided facial paralysis.  The 
veteran also submitted additional evidence including a 
personal tape recording and transcript thereof with a proper 
waiver of RO consideration at the hearing.  In his statement, 
the veteran discussed his experience in the Michigan National 
Guard and summarized the details of his June 1988 automobile 
accident.  He also reiterated that he believes his brain 
tumor, headaches and left facial paralysis are causally 
related to his June 1988 automobile accident.

A January 1997 VA examination report shows that the veteran 
reported that he was unable to elevate or close his left 
eyelid completely.  The veteran also stated that he 
experiences a feeling of heaviness over his face.  The 
veteran further stated that since his surgery, he had 
experienced headaches with incoordination, lightheadedness, 
and tinnitus in the left ear.  The examiner noted that the 
veteran had a dense 7th nerve paralysis, which corresponds 
with Bell's palsy.  The examiner also indicated that the 
veteran typically had one headache per day associated with 
blurry vision, lightheadedness, and nausea.  The veteran was 
diagnosed with a brain tumor and headaches, with features of 
a migraine.  In terms of the etiology of the veteran's 
headaches, the examiner noted that the headaches started 
after the veteran's November 1995 brain surgery, but it was 
hard to determine "where one started with the headache."  
The etiology of the veteran's brain tumor was not addressed.

The veteran has submitted evidence which establishes that he 
currently has a brain tumor with secondary headaches and left 
facial paralysis.  However, the record does not contain any 
medical evidence linking his brain tumor and associated 
symptomatology to his period of active service, or to any 
injury or disease incurred during any period of active duty 
for training or an injury incurred during inactive duty 
training.  While an April 1995 x-ray report from Bronson 
Methodist Hospital indicates that it is not clear whether the 
veteran's current symptomatology is developmental, or related 
to a previous trauma, the reference to a previous trauma was 
not clarified.  In this regard, it was not indicated whether 
the previous trauma being discussed was the veteran's June 
1988 automobile accident, his September 1988 automobile 
accident, or some other trauma.  Likewise, in a November 1995 
letter, Dr. Arts indicated that he continued to be "puzzled 
as to the etiology" of the veteran's tumor and associated 
symptoms.  The foregoing evidence does not establish a link 
between the veteran's current disorder and his period of 
active service or period of ADT.  

While the veteran clearly believes that his brain tumor and 
associated symptomatology are related to his period of ADT, 
the veteran, as a lay person is not competent to offer an 
opinion that requires medical expertise, such as the cause or 
etiology of his brain tumor.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board does acknowledge that 
the veteran has submitted medical treatise evidence in 
support of his claim.  In some cases, medical treatise 
evidence can provide important support when combined with an 
opinion of a medical professional."  Mattern v. West, 12 
Vet. App. 222, 228 (1999).  However, "[g]enerally an attempt 
to establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise 'is too 
general and inconclusive' to well ground the claim.  Sacks v. 
West, 11 Vet. App. 314, 317 (1998) (citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996)); see Libertine v. Brown, 
9 Vet. App. 521, 523 (1996) (holding that medical treatise 
evidence proffered by the appellant in connection with his 
lay testimony was insufficient to satisfy requirements of 
medical evidence of nexus to well ground claim).  Therefore, 
the Board finds the treatise evidence insufficient to 
establish a medical nexus in this case.  In the absence of 
medical evidence of a nexus or relationship between the 
current disability and service, the veteran has not submitted 
a well-grounded claim for service connection and his claim 
must be denied on that basis.

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground the 
veteran's claim.  Should the veteran obtain such evidence, he 
may request that the RO again consider his claim for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997) (per curiam).


ORDER

Entitlement to service connection for a brain tumor with 
secondary headaches and left facial nerve paralysis is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

